DAY, J.
1. Where a court has passed an illegal sentence upon an accused, and, before the same has been journalized, at the same term and oh the same day, brings the defendant into court, disregards said illegal sentence, and imposes a legal one, the fact that the defendant has been in the custodial care of the sheriff without commitment papers, in the interim between the first and the second sentence, is no ground for setting aside the legal sentence.
2. A female offender sentenced to the Ohio Reformatory for Women upon convicition for a misdemeanor is not deprived of any constitutional right, provided such imprisonment is not for a longer period than any other offender of either sex might have been imprisoned in any of the penal institutions of the state under like circumstances.
Judgment affirmed'.
■ Marshall, C. J., Robinson, Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.